PER CURIAM.
The issues presented in the case at bar are identical with those in Penn Mut. Life Ins. Company v. Commissioner of Internal Revenue (C.C.A.) 92 F.2d 962. In view of our full discussion of the issues in the opinion filed in that case, we deem a lengthy , opinion unnecessary. We therefore remand this case to the Board of Tax Appeals, with instructions to redetermine *973the tax deficiences of the taxpayer for the year in question in accordance with the principles of law enunciated in the cited case.